

117 HR 5128 IH: Expanding Access to Capital for Rural Job Creators Act
U.S. House of Representatives
2021-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5128IN THE HOUSE OF REPRESENTATIVESAugust 31, 2021Mrs. Axne (for herself, Mrs. Bustos, Mr. Pappas, Mr. Mooney, and Mr. Lawson of Florida) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Securities Exchange Act of 1934 to expand access to capital for rural-area small businesses, and for other purposes.1.Short titleThis Act may be cited as the Expanding Access to Capital for Rural Job Creators Act.2.Access to capital for rural-area small businessesSection 4(j) of the Securities Exchange Act of 1934 (15 U.S.C. 78d(j)) is amended—(1)in paragraph (4)(C), by inserting rural-area small businesses, after women-owned small businesses,; and(2)in paragraph (6)(B)(iii), by inserting rural-area small businesses, after women-owned small businesses,.